          Case 1:16-cv-02920-CAP Document 205 Filed 02/27/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 GENEVA HENDERSON et al.,

                            Plaintiffs,
 v.
                                                    Civil Action No. 1:16-cv-02920-CAP
 EMORY UNIVERSITY et al.,

                            Defendants.


                 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                     REQUEST FOR CLARIFICATION

      Plaintiffs write in response to Defendants’ “Request for Clarification” (Doc.

203) because Defendants’ pleading (i) seeks relief that is inconsistent with the

applicable rules, and (ii) omits material facts.1

      First, Defendants’ suggestion that they may still file a reply in support of

their October 1, 2019 Daubert motion is contrary to the Local Rules of this Court.

Plaintiffs timely responded to Defendants’ Daubert motion on October 15, 2019.

Doc. 189-1. Under Local Rule 7.1(C), Defendants’ reply, if any, was due within

14 days, by October 29, 2019. LR 7.1(C), NDGa. Defendants did not file a reply


      1
         Defendants’ “Request” is also procedurally improper. Under Local Rule
7.4, “[c]ommunications to judges seeking a ruling or order, including an extension
of time, shall be by motion[.]” LR 7.4, NDGa. (emphasis added). Defendants,
who seek rulings, have not filed a motion.
                                         1
          Case 1:16-cv-02920-CAP Document 205 Filed 02/27/20 Page 2 of 6




by that date, and Defendants have filed no reply in the nearly four months since

their deadline to file passed.

      Defendants’ assertion that a reply in support of their motion nevertheless

may still be timely filed is inconsistent with the Local Rules. Local Rule 7.1(C)

provides as follows:

      A reply by the movant shall be permitted, but it is not necessary for the
      movant to file a reply as a routine practice. When the movant deems it
      necessary to file a reply brief, the reply must be served not later than
      fourteen (14) days after service of the responsive pleading.

LR 7.1(C), NDGa. (emphasis added). Here, as set forth above, Defendants did not,

as required, file a reply within 14 days of Plaintiffs’ October 15, 2019 responsive

pleading. Nor did Defendants move to extend their time to file a reply, within 14

days of Plaintiffs’ responsive pleading or otherwise. And Defendants’ time to file

a reply has not been stayed by any order of this Court.2 Accordingly, any reply

would be untimely.

      Second, Defendants’ Request omits material facts. Defendants assert as

follows in their Request:


      2
        Previously, the Court stayed the deadline by which Plaintiffs’ opposition to
Defendants’ Daubert motion was to be filed. Doc. 193. However, it is axiomatic
that a deadline represents merely the final date by which a pleading may be filed.
Parties may, and often do, file pleadings prior to deadlines, as Plaintiffs have done
here. Where this occurs, as otherwise, a reply must be filed within 14 days “after
service of the responsive pleading.” LR 7.1(C) NDGa. (emphasis added).
                                          2
          Case 1:16-cv-02920-CAP Document 205 Filed 02/27/20 Page 3 of 6




      Plaintiffs still have not removed their blanket confidentiality
      designations over the entirety of the expert witnesses’ Rules 26 reports
      and deposition transcripts (both as to Dominguez and Buetow, and also
      as to their other two proffered experts, Al Otto and Ty Minnich).

Doc. 203. Defendants’ statement is at best incomplete. With regard to the

Dominguez and Buetow materials, Defendants omit that the parties reached

agreement concerning the confidentiality of the documents underlying

Dominguez’s and Buetow’s opinions just one week ago, and since that date

Plaintiffs have been working to determine what, if any, redactions are necessary to

the Dominguez and Buetow materials given the documents that the parties have

agreed may remain confidential. As set forth in Plaintiffs’ contemporaneously

filed motion for leave to file a surreply, Plaintiffs have now completed that task,

and no redactions are required. Accordingly, the Dominguez and Buetow

materials can be de-designated.

      With regard to the Otto and Minnich materials, while Defendants assert that

Plaintiffs “still” have not removed their confidentiality designations concerning

these documents, Defendants fail to mention that they first contacted Plaintiffs

about these designations just three days ago, on February 24, 2020.3 Defendants

likewise fail to mention that the parties have not yet conferred about these


      3
       Plaintiffs are currently diligently working to determine whether the Otto
and Minnich materials can be de-designated, in whole or in part.
                                           3
        Case 1:16-cv-02920-CAP Document 205 Filed 02/27/20 Page 4 of 6




documents and that Defendants have not objected in writing to Plaintiffs’

designations – which is the event that triggers the ten-business-day meet-and-

confer process under the Court’s Protective Order (Doc. 98). Moreover, although

Defendants suggest that the deadlines in this case might further be stayed to

eliminate the risk that additional pleadings are filed under seal, Defendants fail to

explain why their delay in contacting Plaintiffs about the Otto and Minnich

designations warrants a further delay – particularly where this case has already

been significantly delayed as the result of Defendants’ refusal to remove hundreds

of confidentiality designations that Defendants now concede were improper.




                                          4
      Case 1:16-cv-02920-CAP Document 205 Filed 02/27/20 Page 5 of 6




Dated: February 27, 2020        Respectfully submitted,

                                /s/ Andrew D. Schlichter
                                SCHLICHTER BOGARD & DENTON, LLP
                                Jerome J. Schlichter*
                                Heather Lea*
                                Troy A. Doles*
                                Andrew D. Schlichter*
                                Kurt C. Struckhoff*
                                Sean E. Soyars*
                                Alexander L. Braitberg*
                                100 South Fourth Street, Ste. 1200
                                St. Louis, MO 63102
                                Phone: 314- 621-6115
                                Fax: 314-621-5934
                                jschlichter@uselaws.com
                                hlea@uselaws.com
                                tdoles@uselaws.com
                                aschlichter@uselaws.com
                                kstruckhoff@uselaws.com
                                ssoyars@uselaws.com
                                abraitberg@uselaws.com
                                *(admitted pro hac vice)

                                Attorneys for Plaintiffs

                                Bradley S. Wolff, GA No. 773388
                                SWIFT, CURRIE, MCGHEE, & HIERS, LLP
                                1355 Peachtree St., N.E., Ste. 300
                                Atlanta, GA 30309-3231
                                Phone: (404) 874-8800
                                Fax: (404) 888-6199

                                Local Counsel for Plaintiffs




                                     5
       Case 1:16-cv-02920-CAP Document 205 Filed 02/27/20 Page 6 of 6




                      CERTIFICATE OF COMPLIANCE

Under the Civil Local Rules of Practice for the United States District Court for the
Northern District of Georgia, this is to certify that the foregoing document
complies with the font and point selections approved by the Court in Local Rule
5.1.C. The foregoing was prepared on computer using Times New Roman font (14
point).

                                       /s/ Andrew D. Schlichter
                                       Attorney for Plaintiffs

                         CERTIFICATE OF SERVICE

I hereby certify that on February 27, 2020, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system which will
automatically send email notification of such filing to the attorneys of record.


                                       /s/ Andrew D. Schlichter
                                       Attorney for Plaintiffs




                                          6
